WATERS, Member of the Board,
This case is being decided on the basis of a motion to dismiss filed by Springfield Associates, questioning the jurisdiction of this board over the subject matter of this appeal.
We have concluded that we do not have jurisdiction. The “action of the Department” being appealed from is the department’s acceptance of certain acts and submissions of Springfield Associates as compliance with a consent order dated December 28, 1972. Essentially, the appellants seek enforcement of that consent order, as interpreted by them.
This board has no power to enforce orders of the department; that is a matter for the courts.
ORDER
And now, November 19, 1973, after due consideration of the motion to dismiss the appeal taken in the above matter from a consent agreement of December 28,1972, the motion is hereby granted.